
	

113 HR 4660 PCS: Department of Commerce Appropriations Act, 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 428113th CONGRESS
		2d Session
		H. R. 4660
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014ReceivedJune 10, 2014Read twice and placed on the calendarAN ACT
		Making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies
			 for the fiscal year ending September 30, 2015, and for other purposes.
	
	
		
			That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2015, and for other
			 purposes, namely:
		I
			DEPARTMENT OF COMMERCE
			International Trade administration
			Operations and administration
				For necessary expenses for international trade activities of the Department of Commerce provided
			 for by law, and for engaging in trade promotional activities abroad,
			 including expenses of grants and cooperative agreements for the purpose of
			 promoting exports of United States firms, without regard to sections 3702
			 and 3703 of title 44, United States Code; full medical coverage for
			 dependent members of immediate families of employees stationed overseas
			 and employees temporarily posted overseas; travel and transportation of
			 employees of the International Trade Administration between two points
			 abroad, without regard to section 40118 of title 49, United States Code;
			 employment of citizens of the United States and aliens by contract for
			 services; rental of space abroad for periods not exceeding 10 years, and
			 expenses of alteration, repair, or improvement; purchase or construction
			 of temporary demountable exhibition structures for use abroad; payment of
			 tort claims, in the manner authorized in the first paragraph of section
			 2672 of title 28, United States Code, when such claims arise in foreign
			 countries; not to exceed $294,300 for official representation expenses
			 abroad; purchase of passenger motor vehicles for official use abroad, not
			 to exceed $45,000 per vehicle; obtaining insurance on official motor
			 vehicles; and rental of tie lines, $473,000,000 (reduced by $3,000,000)
			 (reduced by $1), to remain available until September 30, 2016, of which
			 $10,000,000 is to be derived from fees to be retained and used by the
			 International Trade Administration, notwithstanding section 3302 of title
			 31, United States Code: Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China
			 antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the
			 Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f)
			 and 2458(c)) shall apply in carrying out these activities; and that for
			 the purpose of this Act, contributions under the provisions of the Mutual
			 Educational and Cultural Exchange Act of 1961 shall include payment for
			 assessments for services provided as part of these activities.
			Bureau of industry and security
			Operations and administration
				For necessary expenses for export administration and national security activities of the Department
			 of Commerce, including costs associated with the performance of export
			 administration field activities both domestically and abroad; full medical
			 coverage for dependent members of immediate families of employees
			 stationed overseas; employment of citizens of the United States and aliens
			 by contract for services abroad; payment of tort claims, in the manner
			 authorized in the first paragraph of section 2672 of title 28, United
			 States Code, when such claims arise in foreign countries; not to exceed
			 $13,500 for official representation expenses abroad; awards of
			 compensation to informers under the Export Administration Act of 1979, and
			 as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223;
			 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official
			 use and motor vehicles for law enforcement use with special requirement
			 vehicles eligible for purchase without regard to any price limitation
			 otherwise established by law, $103,500,000 (increased by $1) (reduced by
			 $5,000,000) (increased by $5,000,000), to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the
			 Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f)
			 and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part
			 of such activities may be retained for use in covering the cost of such
			 activities, and for providing information to the public with respect to
			 the export administration and national security activities of the
			 Department of Commerce and other export control programs of the United
			 States and other governments.
			Economic development administration
			Economic development assistance programs
				For grants for economic development assistance as provided by the Public Works and Economic
			 Development Act of 1965, for trade adjustment assistance, for the cost of
			 loan guarantees authorized by section 26 of the Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3721), and for grants,
			 $210,500,000, to remain available until expended; of which $5,000,000
			 shall be for projects to facilitate the relocation, to the United States,
			 of a source of employment located outside the United States; and of which
			 $5,000,000 shall be for loan guarantees under such section 26: Provided, That the costs for loan guarantees, including the cost of modifying such loans, shall be as
			 defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds for loan guarantees under such section 26 are available to subsidize total loan
			 principal, any part of which is to be guaranteed, not to exceed
			 $70,000,000.
			Salaries and expenses
				For necessary expenses of administering the economic development assistance programs as provided
			 for by law, $37,000,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works
			 Employment Act of 1976, title II of the Trade Act of 1974, and the
			 Community Emergency Drought Relief Act of 1977.
			Minority business development agency
			Minority business development
				For necessary expenses of the Department of Commerce in fostering, promoting, and developing
			 minority business enterprise, including expenses of grants, contracts, and
			 other agreements with public or private organizations, $30,000,000.
			 Economic and Statistical Analysis
			Salaries and expenses
				For necessary expenses, as authorized by law, of economic and statistical analysis programs of the
			 Department of Commerce, $99,000,000, to remain available until September
			 30, 2016.
			Bureau of the Census
			Salaries and expenses
				For necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics,
			 provided for by law, $248,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing
			 activities: Provided further, That the Bureau of the Census shall collect data for the Annual Social and Economic Supplement to
			 the Current Population Survey using the same health insurance questions
			 included in previous years, prior to the revised questions implemented in
			 the Current Population Survey beginning in February 2014.
			Periodic censuses and programs
				For necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics
			 for periodic censuses and programs provided for by law, $858,500,000
			 (reduced by $110,000,000) (reduced by $4,000,000) (reduced by $4,000,000)
			 (reduced by $3,000,000) (reduced by $12,000,000), to remain available
			 until September 30, 2016: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing
			 activities: Provided further, That within the amounts appropriated, $1,551,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the
			 Bureau of the Census.
			National telecommunications and information administration
			Salaries and expenses
				For necessary expenses, as provided for by law, of the National Telecommunications and Information
			 Administration (NTIA), $36,700,000, to remain available until September
			 30, 2016: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies
			 for costs incurred in spectrum management, analysis, operations, and
			 related services, and such fees shall be retained and used as offsetting
			 collections for costs of such spectrum services, to remain available until
			 expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all
			 funds transferred, or previously transferred, from other Government
			 agencies for all costs incurred in telecommunications research,
			 engineering, and related activities by the Institute for Telecommunication
			 Sciences of NTIA, in furtherance of its assigned functions under this
			 paragraph, and such funds received from other Government agencies shall
			 remain available until expended.
			Public telecommunications facilities, planning and construction
				For the administration of prior-year grants, recoveries and unobligated balances of funds
			 previously appropriated are available for the administration of all open
			 grants until their expiration.
			
				United States Patent and Trademark Office
			Salaries and expenses
			(including transfers of funds)
				For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by
			 law, including defense of suits instituted against the Under Secretary of
			 Commerce for Intellectual Property and Director of the USPTO,
			 $3,458,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections
			 of fees and surcharges assessed and collected by the USPTO under any law
			 are received during fiscal year 2015, so as to result in a fiscal year
			 2015 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2015, should the total amount of such offsetting collections be less than
			 $3,458,000,000 this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,458,000,000 in fiscal year 2015 and deposited in the
			 Patent and Trademark Fee Reserve Fund shall remain available until
			 expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of
			 the House of Representatives and the Senate for any amounts made available
			 by the preceding proviso and such spending plan shall be treated as a
			 reprogramming under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set
			 forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to
			 the United States Patent and Trademark Office Salaries and Expenses
			 account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2015
			 for official reception and representation expenses: Provided further, That in fiscal year 2015 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay
			 contributed by the USPTO and employees under section 8334(a) of title 5,
			 United States Code, and the normal cost percentage (as defined by section
			 8331(17) of that title) as provided by the Office of Personnel Management
			 (OPM) for USPTO's specific use, of basic pay, of employees subject to
			 subchapter III of chapter 83 of that title, and (2) the present value of
			 the otherwise unfunded accruing costs, as determined by OPM for USPTO's
			 specific use of post-retirement life insurance and post-retirement health
			 benefits coverage for all USPTO employees who are enrolled in Federal
			 Employees Health Benefits (FEHB) and Federal Employees Group Life
			 Insurance (FEGLI), shall be transferred to the Civil Service Retirement
			 and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate,
			 and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series
			 benefit letters and the factors that OPM provides for USPTO's specific use
			 shall be recognized as an imputed cost on USPTO's financial statements,
			 where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected
			 by USPTO are available for USPTO only pursuant to section 42(c) of title
			 35, United States Code: Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the
			 USPTO.
			National institute of standards and technology
			Scientific and technical research and services
				For necessary expenses of the National Institute of Standards and Technology (NIST), $670,500,000,
			 to remain available until expended, of which not to exceed $9,000,000 may
			 be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program
			 participants.
			Industrial technology services
				For necessary expenses of the Hollings Manufacturing Extension Partnership of the National
			 Institute of Standards and Technology, $130,000,000, to remain available
			 until expended.
			Construction of research facilities
				For construction of new research facilities, including architectural and engineering design, and
			 for renovation and maintenance of existing facilities, not otherwise
			 provided for the National Institute of Standards and Technology, as
			 authorized by sections 13 through 15 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278c–278e), $55,300,000, to remain
			 available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the
			 Secretary submits to Congress in support of the Department of Commerce
			 budget (as submitted with the budget of the President under section
			 1105(a) of title 31, United States Code) an estimate for each National
			 Institute of Standards and Technology construction project having a total
			 multi-year program cost of more than $5,000,000 and simultaneously the
			 budget justification materials shall include an estimate of the budgetary
			 requirements for each such project for each of the 5 subsequent fiscal
			 years.
			National oceanic and atmospheric administration
			Operations, research, and facilities
			(including transfer of funds)
				For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric
			 Administration, including maintenance, operation, and hire of aircraft and
			 vessels; grants, contracts, or other payments to nonprofit organizations
			 for the purposes of conducting activities pursuant to cooperative
			 agreements; and relocation of facilities, $3,089,480,000 (increased by
			 $12,000,000), to remain available until September 30, 2016, except that
			 funds provided for cooperative enforcement shall remain available until
			 September 30, 2017: Provided, That fees and donations received by the National Ocean Service for the management of national
			 marine sanctuaries may be retained and used for the salaries and expenses
			 associated with those activities, notwithstanding section 3302 of title
			 31, United States Code: Provided further, That in addition, $116,000,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries: Provided further, That of the $3,220,480,000 provided for in direct obligations under this heading $3,089,480,000
			 is appropriated from the general fund, $116,000,000 is provided by
			 transfer, and $15,000,000 is derived from recoveries of prior year
			 obligations: Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate
			 services administrative support costs shall not exceed $215,654,000: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying
			 this Act, or any use of deobligated balances of funds provided under this
			 heading in previous years, shall be subject to the procedures set forth in
			 section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family
			 Protection and Survivor Benefits Plan, and for payments for the medical
			 care of retired personnel and their dependents under the Dependents
			 Medical Care Act (10 U.S.C. 55), such sums as may be necessary.
			Procurement, acquisition and construction
				For procurement, acquisition and construction of capital assets, including alteration and
			 modification costs, of the National Oceanic and Atmospheric
			 Administration, $2,176,290,000, to remain available until September 30,
			 2017, except that funds provided for construction of facilities shall
			 remain available until expended: Provided, That of the $2,189,290,000 provided for in direct obligations under this heading, $2,176,290,000
			 is appropriated from the general fund and $13,000,000 is provided from
			 recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying
			 this Act, or any use of deobligated balances of funds provided under this
			 heading in previous years, shall be subject to the procedures set forth in
			 section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary
			 submits to Congress in support of the Department of Commerce budget (as
			 submitted with the budget of the President under section 1105(a) of title
			 31, United States Code) an estimate for each National Oceanic and
			 Atmospheric Administration procurement, acquisition or construction
			 project having a total of more than $5,000,000 and simultaneously the
			 budget justification shall include an estimate of the budgetary
			 requirements for each such project for each of the 5 subsequent fiscal
			 years: Provided further, That within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite
			 procurement, acquisition and construction.
			Pacific coastal salmon recovery
				For necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000,
			 to remain available until September 30, 2016: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of
			 Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the
			 Federally recognized tribes of the Columbia River and Pacific Coast
			 (including Alaska), for projects necessary for conservation of salmon and
			 steelhead populations that are listed as threatened or endangered, or that
			 are identified by a State as at-risk to be so listed, for maintaining
			 populations necessary for exercise of tribal treaty fishing rights or
			 native subsistence fishing, or for conservation of Pacific coastal salmon
			 and steelhead habitat, based on guidelines to be developed by the
			 Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be
			 available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented
			 in-kind contributions of at least 33 percent of the Federal funds.
			Fishermen's contingency fund
				For carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be
			 derived from receipts collected pursuant to that Act, to remain available
			 until expended.
			Fisheries finance program account
				Subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2015,
			 obligations of direct loans may not exceed $24,000,000 for Individual
			 Fishing Quota loans and not to exceed $100,000,000 for traditional direct
			 loans as authorized by the Merchant Marine Act of 1936.
			Departmental management
			Salaries and expenses
				For necessary expenses for the management of the Department of Commerce provided for by law,
			 including not to exceed $4,500 for official reception and representation,
			 $54,000,000 (reduced by $1,000,000): Provided, That the Secretary of Commerce shall maintain a task force on job repatriation and manufacturing
			 growth and shall produce an annual report on related incentive strategies,
			 implementation plans and program results.
			Renovation and modernization
				For necessary expenses for the renovation and modernization of Department of Commerce facilities,
			 $4,000,000, to remain available until expended.
			Office of inspector general
				For necessary expenses of the Office of Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978 (5 U.S.C. App.), $30,596,000.
			General provisions—Department of commerce
			101.
				During the current fiscal year, applicable appropriations and funds made available to the
			 Department of Commerce by this Act shall be available for the activities
			 specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent
			 and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C.
			 3324, may be used for advanced payments not otherwise authorized only upon
			 the certification of officials designated by the Secretary of Commerce
			 that such payments are in the public interest.
			102.
				During the current fiscal year, appropriations made available to the Department of Commerce by this
			 Act for salaries and expenses shall be available for hire of passenger
			 motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as
			 authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as
			 authorized by law (5 U.S.C. 5901–5902).
			103.
				Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 Department of Commerce in this Act may be transferred between such
			 appropriations, but no such appropriation shall be increased by more than
			 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in
			 advance of the acquisition or disposal of any capital asset (including
			 land, structures, and equipment) not specifically provided for in this Act
			 or any other law appropriating funds for the Department of Commerce.
			104.
				The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies
			 Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of
			 title I of division B of Public Law 113–6, are hereby adopted by reference
			 and made applicable with respect to fiscal year 2015.
			105.
				Notwithstanding any other provision of law, the Secretary may furnish services (including but not
			 limited to utilities, telecommunications, and security services) necessary
			 to support the operation, maintenance, and improvement of space that
			 persons, firms, or organizations are authorized, pursuant to the Public
			 Buildings Cooperative Use Act of 1976 or other authority, to use or occupy
			 in the Herbert C. Hoover Building, Washington, DC, or other buildings, the
			 maintenance, operation, and protection of which has been delegated to the
			 Secretary from the Administrator of General Services pursuant to the
			 Federal Property and Administrative Services Act of 1949 on a reimbursable
			 or non-reimbursable basis. Amounts received as reimbursement for services
			 provided under this section or the authority under which the use or
			 occupancy of the space is authorized, up to $200,000, shall be credited to
			 the appropriation or fund which initially bears the costs of such
			 services.
			106.
				Nothing in this title shall be construed to prevent a grant recipient from deterring child
			 pornography, copyright infringement, or any other unlawful activity over
			 its networks.
			107.
				The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with
			 their consent, with reimbursement and subject to the limits of available
			 appropriations, the land, services, equipment, personnel, and facilities
			 of any department, agency, or instrumentality of the United States, or of
			 any State, local government, Indian tribal government, Territory, or
			 possession, or of any political subdivision thereof, or of any foreign
			 government or international organization, for purposes related to carrying
			 out the responsibilities of any statute administered by the National
			 Oceanic and Atmospheric Administration.
			108.
				The Department of Commerce shall provide a monthly report to the Committees on Appropriations of
			 the House of Representatives and the Senate on any official travel to
			 China by any employee of the U.S. Department of Commerce, including the
			 purpose of such travel.
				
					This title may be cited as the Department of Commerce Appropriations Act, 2015.
				II
			Department of Justice
			General Administration
			Salaries and expenses
				For expenses necessary for the administration of the Department of Justice, $103,851,000 (reduced
			 by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by
			 $1,500,000) (reduced by $2,000,000) (reduced by $1,044,445) (reduced by
			 $5,000,000) (increased by $5,000,000), of which not to exceed $4,000,000
			 for security and construction of Department of Justice facilities shall
			 remain available until expended.
			Justice information sharing technology
				For necessary expenses for information sharing technology, including planning, development,
			 deployment and departmental direction, $25,842,000 (reduced by $2,500,000)
			 (reduced by $3,000,000), to remain available until expended: Provided, That the Attorney General may transfer up to $35,400,000 to this account, from funds available to
			 the Department of Justice for information technology, for enterprise-wide
			 information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer
			 authority contained in this Act.
			Administrative review and appeals
			(including transfer of funds)
				For expenses necessary for the administration of pardon and clemency petitions and
			 immigration-related activities, $335,000,000 (increased by $1,000,000), of
			 which $4,000,000 shall be derived by transfer from the Executive Office
			 for Immigration Review fees deposited in the Immigration Examinations Fee account: Provided, That, of the amount provided, not to exceed $10,000,000 is for the Executive Office for
			 Immigration Review for courthouse operations, language services and
			 automated system requirements and shall remain available until expended.
			Office of inspector general
				For necessary expenses of the Office of Inspector General, $88,000,000, including not to exceed
			 $10,000 to meet unforeseen emergencies of a confidential character.
			United states parole commission
			Salaries and expenses
				For necessary expenses of the United States Parole Commission as authorized, $13,308,000.
			Legal activities
			Salaries and expenses, general legal activities
				For expenses necessary for the legal activities of the Department of Justice, not otherwise
			 provided for, including not to exceed $20,000 for expenses of collecting
			 evidence, to be expended under the direction of, and to be accounted for
			 solely under the certificate of, the Attorney General; and rent of private
			 or Government-owned space in the District of Columbia, $893,000,000
			 (reduced by $866,000) (reduced by $8,000,000), of which not to exceed
			 $20,000,000 for litigation support contracts shall remain available until
			 expended: Provided, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL
			 Washington for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for litigation
			 activities of the Civil Division, the Attorney General may transfer such
			 amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice as may be
			 necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil
			 Rights Division for salaries and expenses associated with the election
			 monitoring program under section 8 of the Voting Rights Act of 1965 (42
			 U.S.C. 1973f) and to reimburse the Office of Personnel Management for such
			 salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000
			 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing
			 cases under the National Childhood Vaccine Injury Act of 1986, not to
			 exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation
			 Trust Fund.
			Salaries and expenses, antitrust division
				For expenses necessary for the enforcement of antitrust and kindred laws, $162,246,000, to remain
			 available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification
			 filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
			 U.S.C. 18a), regardless of the year of collection (and estimated to be
			 $100,000,000 in fiscal year 2015), shall be retained and used for
			 necessary expenses in this appropriation, and shall remain available until
			 expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting
			 collections are received during fiscal year 2015, so as to result in a
			 final fiscal year 2015 appropriation from the general fund estimated at
			 $62,246,000.
			Salaries and expenses, united states attorneys
				For necessary expenses of the Offices of the United States Attorneys, including inter-governmental
			 and cooperative agreements, $1,970,000,000 (increased by $1,000,000): Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official
			 reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a United States Attorney-led
			 task force on human trafficking.
			United states trustee system fund
				For necessary expenses of the United States Trustee Program, as authorized, $225,908,000, to remain
			 available until expended and to be derived from the United States Trustee
			 System Fund: Provided, That, notwithstanding any other provision of law, deposits to the Fund shall be available in such
			 amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, $225,908,000 of offsetting collections pursuant
			 to section 589a(b) of title 28, United States Code, shall be retained and
			 used for necessary expenses in this appropriation and shall remain
			 available until expended: Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections
			 are received during fiscal year 2015, so as to result in a final fiscal
			 year 2015 appropriation from the Fund estimated at $0.
			Salaries and expenses, foreign claims settlement commission
				For expenses necessary to carry out the activities of the Foreign Claims Settlement Commission,
			 including services as authorized by section 3109 of title 5, United States
			 Code, $2,326,000.
			Fees and expenses of witnesses
				For fees and expenses of witnesses, for expenses of contracts for the procurement and supervision
			 of expert witnesses, for private counsel expenses, including advances, and
			 for expenses of foreign counsel, $270,000,000, to remain available until
			 expended, of which not to exceed $16,000,000 is for construction of
			 buildings for protected witness safesites; not to exceed $3,000,000 is for
			 the purchase and maintenance of armored and other vehicles for witness
			 security caravans; and not to exceed $11,000,000 is for the purchase,
			 installation, maintenance, and upgrade of secure telecommunications
			 equipment and a secure automated information network to store and retrieve
			 the identities and locations of protected witnesses.
			Salaries and expenses, community relations service
				For necessary expenses of the Community Relations Service, $12,000,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for conflict resolution
			 and violence prevention activities of the Community Relations Service, the
			 Attorney General may transfer such amounts to the Community Relations
			 Service, from available appropriations for the current fiscal year for the
			 Department of Justice, as may be necessary to respond to such
			 circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
			Assets forfeiture fund
				For expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United
			 States Code, $20,514,000, to be derived from the Department of Justice
			 Assets Forfeiture Fund.
			United states marshals service
			Salaries and expenses
				For necessary expenses of the United States Marshals Service, $1,199,000,000, of which not to
			 exceed $6,000 shall be available for official reception and representation
			 expenses, and not to exceed $15,000,000 shall remain available until
			 expended.
			Construction
				For construction in space controlled, occupied or utilized by the United States Marshals Service
			 for prisoner holding and related support, $9,800,000, to remain available
			 until expended.
			Federal prisoner detention
			(including transfer of funds)
				For necessary expenses related to United States prisoners in the custody of the United States
			 Marshals Service as authorized by section 4013 of title 18, United States
			 Code, $1,595,307,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner
			 and Alien Transportation System: Provided further, That any unobligated balances available from funds appropriated under the heading ‘General
			 Administration, Detention Trustee’ shall be transferred to and merged with
			 the appropriation under this heading.
			National security division
			Salaries and expenses
				For expenses necessary to carry out the activities of the National Security Division, $94,800,000,
			 of which not to exceed $5,000,000 for information technology systems shall
			 remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for the activities of
			 the National Security Division, the Attorney General may transfer such
			 amounts to this heading from available appropriations for the current
			 fiscal year for the Department of Justice as may be necessary to respond
			 to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
			Interagency law enforcement
			Interagency crime and drug enforcement
				For necessary expenses for the identification, investigation, and prosecution of individuals
			 associated with the most significant drug trafficking and affiliated money
			 laundering organizations not otherwise provided for, to include
			 inter-governmental agreements with State and local law enforcement
			 agencies engaged in the investigation and prosecution of individuals
			 involved in organized crime drug trafficking, $515,000,000 (increased by
			 $4,000,000), of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities
			 available to the organizations reimbursed from this appropriation.
			Federal bureau of investigation
			Salaries and expenses
				For necessary expenses of the Federal Bureau of Investigation for detection, investigation, and
			 prosecution of crimes against the United States, $8,356,857,000, of which
			 not less than $8,500,000 shall be for the National Gang and Human
			 Trafficking Intelligence Center, and of which not to exceed $216,900,000
			 shall remain available until expended: Provided, That not to exceed $184,500 shall be available for official reception and representation
			 expenses: Provided further, That up to $1,000,000 shall be for a comprehensive review of the implementation of the
			 recommendations related to the Federal Bureau of Investigation that were
			 proposed in the report issued by the National Commission on Terrorist
			 Attacks Upon the United States.
			Construction
				For necessary expenses, to include the cost of equipment, furniture, and information technology
			 requirements, related to construction or acquisition of buildings,
			 facilities and sites by purchase, or as otherwise authorized by law;
			 conversion, modification and extension of Federally-owned buildings;
			 preliminary planning and design of projects; and operation and maintenance
			 of secure work environment facilities and secure networking capabilities;
			 $110,982,000, to remain available until expended.
			Drug enforcement administration
			Salaries and expenses
				For necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to
			 meet unforeseen emergencies of a confidential character pursuant to
			 section 530C of title 28, United States Code; and expenses for conducting
			 drug education and training programs, including travel and related
			 expenses for participants in such programs and the distribution of items
			 of token value that promote the goals of such programs, $2,053,320,000
			 (reduced by $5,000,000); of which not to exceed $75,000,000 shall remain
			 available until expended and not to exceed $90,000 shall be available for
			 official reception and representation expenses.
			Bureau of alcohol, tobacco, firearms and explosives
			Salaries and expenses
				For necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of
			 State and local law enforcement agencies with or without reimbursement,
			 including training in connection with the training and acquisition of
			 canines for explosives and fire accelerants detection; and for provision
			 of laboratory assistance to State and local law enforcement agencies, with
			 or without reimbursement, $1,200,000,000 (reduced by $6,000,000), of which
			 not to exceed $36,000 shall be for official reception and representation
			 expenses, not to exceed $1,000,000 shall be available for the payment of
			 attorneys' fees as provided by section 924(d)(2) of title 18, United
			 States Code, and not to exceed $20,000,000 shall remain available until
			 expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon
			 applications for relief from Federal firearms disabilities under section
			 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations
			 for relief from Federal firearms disabilities under section 925(c) of
			 title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions,
			 missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives to other agencies or Departments: Provided further, That the Federal Building at 99 New York Avenue, NE, Washington, DC, headquarters of the Bureau
			 of Alcohol, Tobacco, Firearms and Explosives, shall hereafter be known and
			 designated as the Ariel Rios Federal Building.
			Federal prison system
			Salaries and expenses
			(including transfer of funds)
				For necessary expenses of the Federal Prison System for the administration, operation, and
			 maintenance of Federal penal and correctional institutions, and for the
			 provision of technical assistance and advice on corrections related issues
			 to foreign governments, $6,865,000,000 (reduced by $500,000) (reduced by
			 $500,000) (reduced by $1,000,000): Provided, That the Attorney General may transfer to the Health Resources and Services Administration such
			 amounts as may be necessary for direct expenditures by that Administration
			 for medical relief for inmates of Federal penal and correctional
			 institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a
			 fiscal agent or fiscal intermediary claims processor to determine the
			 amounts payable to persons who, on behalf of the Federal Prison System,
			 furnish health services to individuals committed to the custody of the
			 Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September
			 30, 2016: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain
			 available until expended to make payments in advance for grants, contracts
			 and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating
			 to the operation of the prison card program from a not-for-profit entity
			 which has operated such program in the past, notwithstanding the fact that
			 such not-for-profit entity furnishes services under contracts to the
			 Federal Prison System relating to the operation of pre-release services,
			 halfway houses, or other custodial facilities.
			Buildings and facilities
				For planning, acquisition of sites and construction of new facilities; purchase and acquisition of
			 facilities and remodeling, and equipping of such facilities for penal and
			 correctional use, including all necessary expenses incident thereto, by
			 contract or force account; and constructing, remodeling, and equipping
			 necessary buildings and facilities at existing penal and correctional
			 institutions, including all necessary expenses incident thereto, by
			 contract or force account, $115,000,000 (reduced by $2,200,000) (reduced
			 by $5,500,000), to remain available until expended, of which $25,000,000
			 (reduced by $5,500,000) shall be available only for costs related to
			 construction of new facilities, of which not less than $76,000,000
			 (reduced by $2,200,000) shall be available only for modernization,
			 maintenance and repair, and of which not to exceed $14,000,000 shall be
			 available to construct areas for inmate work programs: Provided, That labor of United States prisoners may be used for work performed under this appropriation.
			Federal prison industries, incorporated
				The Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within
			 the limits of funds and borrowing authority available, and in accord with
			 the law, and to make such contracts and commitments without regard to
			 fiscal year limitations as provided by section 9104 of title 31, United
			 States Code, as may be necessary in carrying out the program set forth in
			 the budget for the current fiscal year for such corporation.
			Limitation on administrative expenses, federal prison industries, incorporated
				Not to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be
			 available for its administrative expenses, and for services as authorized
			 by section 3109 of title 5, United States Code, to be computed on an
			 accrual basis to be determined in accordance with the corporation's
			 current prescribed accounting system, and such amounts shall be exclusive
			 of depreciation, payment of claims, and expenditures which such accounting
			 system requires to be capitalized or charged to cost of commodities
			 acquired or produced, including selling and shipping expenses, and
			 expenses in connection with acquisition, construction, operation,
			 maintenance, improvement, protection, or disposition of facilities and
			 other property belonging to the corporation or in which it has an
			 interest.
			State and local law enforcement activities
			Office on violence against women
			Violence against women prevention and prosecution programs
				For grants, contracts, cooperative agreements, and other assistance for the prevention and
			 prosecution of violence against women, as authorized by the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003
			 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act
			 of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162) (the 2005 Act); and the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and for related victims services, $425,500,000 (increased by $1,000,000) (increased by $500,000)
			 (increased by $2,500,000), to remain available until expended: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under
			 this heading may be used for expenses related to evaluation, training, and
			 technical assistance: Provided further, That of the amount provided—
				(1)
					$195,000,000 is for grants to combat violence against women, as authorized by part T of the 1968
			 Act;
				(2)
					$25,000,000 is for transitional housing assistance grants for victims of domestic violence, dating
			 violence, stalking or sexual assault as authorized by section 40299 of the
			 1994 Act;
				(3)
					$3,000,000 is for the National Institute of Justice for research and evaluation of violence against
			 women and related issues addressed by grant programs of the Office on
			 Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;
				(4)
					$10,000,000 is for a grant program to provide services to advocate for and respond to youth victims
			 of domestic violence, dating violence, sexual assault, and stalking;
			 assistance to children and youth exposed to such violence; programs to
			 engage men and youth in preventing such violence; and assistance to middle
			 and high school students through education and other services related to
			 such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303
			 and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall
			 be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for
			 grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this
			 program;
				(5)
					$50,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of
			 which $4,000,000 is for a homicide reduction initiative;
				(6)
					$29,500,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994
			 Act;
				(7)
					$31,000,000 (increased by $2,500,000) is for rural domestic violence and child abuse enforcement
			 assistance grants, including as authorized by section 40295 of the 1994
			 Act;
				(8)
					$11,500,000 (increased by $1,000,000) is for grants to reduce violent crimes against women on
			 campus, as authorized by section 304 of the 2005 Act;
				(9)
					$42,500,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act;
				(10)
					$4,250,000 is for enhanced training and services to end violence against and abuse of women in
			 later life, as authorized by section 40802 of the 1994 Act;
				(11)
					$16,000,000 is for grants to support families in the justice system, as authorized by section 1301
			 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act
			 and section 41002 of the 1994 Act, prior to their amendment by the 2013
			 Act, shall be available for this program;
				(12)
					$5,750,000 is for education and training to end violence against and abuse of women with
			 disabilities, as authorized by section 1402 of the 2000 Act;
				(13)
					$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic
			 violence, as authorized by section 41501 of the 1994 Act;
				(14)
					$1,000,000 is for analysis and research on violence against Indian women, including as authorized
			 by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; and
				(15)
					$500,000 is for a national clearinghouse that provides training and technical assistance on issues
			 relating to sexual assault of American Indian and Alaska Native women.
				Office of Justice Programs
			Research, evaluation and statistics
				For grants, contracts, cooperative agreements, and other assistance authorized by title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and
			 Other Tools to end the Exploitation of Children Today Act of 2003 (Public
			 Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the
			 Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007
			 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law
			 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public
			 Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the
			 Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women
			 Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $124,250,000 (reduced by $4,250,000), to remain available until expended, of
			 which—
				(1)
					$47,250,000 (reduced by $2,250,000) is for criminal justice statistics programs, and other
			 activities, as authorized by part C of title I of the 1968 Act: Provided, That beginning not later than 2 years after the date of enactment of this Act, as part of each
			 National Crime Victimization Survey, the Attorney General shall include
			 statistics relating to honor violence;
				(2)
					$42,000,000 (reduced by $2,000,000) is for research, development, and evaluation programs, and
			 other activities as authorized by part B of title I of the 1968 Act and
			 subtitle D of title II of the 2002 Act; and
				(3)
					$35,000,000 is for regional information sharing activities, as authorized by part M of title I of
			 the 1968 Act.
				State and local law enforcement assistance
				For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime
			 Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990
			 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the
			 Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS
			 Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of
			 title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization
			 for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of
			 Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment
			 and Crime Reduction Reauthorization and Improvement Act of 2008 (Public
			 Law 110–416); the Violence Against Women Reauthorization Act of 2013
			 (Public Law 113–4) (the 2013 Act); and other programs, $1,235,615,000 (increased by $3,000,000) (increased by $4,000,000)
			 (increased by $1,000,000) (increased by $2,000,000) (increased by
			 $3,000,000) (increased by $8,000,000) (increased by $5,000,000) (increased
			 by $6,000,000) (increased by $1,000,000) (increased by $1,000,000)
			 (reduced by $2,500,000) (increased by $4,250,000) (increased by
			 $19,500,000), to remain available until expended as follows—
				(1)
					$376,000,000 (increased by $4,250,000) for the Edward Byrne Memorial Justice Assistance Grant
			 program as authorized by subpart 1 of part E of title I of the 1968 Act
			 (except that section 1001(c), and the special rules for Puerto Rico under
			 section 505(g) of title I of the 1968 Act shall not apply for purposes of
			 this Act), of which, notwithstanding such subpart 1, $2,500,000 is for an
			 initiative to improve the quality of juvenile indigent defense services,
			 $15,000,000 is for a Preventing Violence Against Law Enforcement Officer
			 Resilience and Survivability Initiative (VALOR), $4,000,000 is for use by
			 the National Institute of Justice for research targeted toward developing
			 a better understanding of the domestic radicalization phenomenon, and
			 advancing evidence-based strategies for effective intervention and
			 prevention, and $6,000,000 is for competitive grants to distribute firearm
			 safety materials and gun locks;
				(2)
					$210,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for
			 Federal immigration and other detainees housed in State and local
			 detention facilities;
				(3)
					$8,000,000 (reduced by $2,500,000) for competitive grants to improve the functioning of the
			 criminal justice system, to prevent or combat juvenile delinquency, and to
			 assist victims of crime (other than compensation);
				(4)
					$45,365,000 for victim services programs for victims of trafficking, as authorized by section
			 107(b)(2) of Public Law 106–386, and for programs authorized under Public
			 Law 109–164;
				(5)
					$41,000,000 (increased by $3,000,000) for Drug Courts, as authorized by section 1001(a)(25)(A) of
			 title I of the 1968 Act;
				(6)
					$9,000,000 (increased by $2,000,000) (increased by $2,000,000) for mental health courts and adult
			 and juvenile collaboration program grants, as authorized by parts V and HH
			 of title I of the 1968 Act, and the Mentally Ill Offender Treatment and
			 Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law
			 110–416);
				
					(7)
					$12,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized
			 by part S of title I of the 1968 Act;
				
					(8)
					$2,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of
			 Public Law 108–405, and for grants for wrongful conviction review;
				
					(9)
					$10,000,000 for economic, high technology and Internet crime prevention grants, including as
			 authorized by section 401 of Public Law 110–403;
				
					(10)
					$21,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and
			 related activities, of which $1,000,000 is for the National Sex Offender
			 Public Website;
				(11)
					$22,250,000 for the matching grant program for law enforcement armor vests, as authorized by
			 section 2501 of title I of the 1968 Act;
				
					(12)
					$58,500,000 (increased by $19,500,000) for grants to States to upgrade criminal and mental health
			 records for the National Instant Criminal Background Check System,
			 including as authorized by the NICS Improvement Amendments Act of 2007
			 (Public Law 110–180);
				
					(13)
					$125,000,000 for DNA-related and forensic programs and activities, of which—
					(A)
						$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and
			 Federal forensic activities, including the purposes authorized under
			 section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law
			 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes
			 described in the DNA Training and Education for Law Enforcement,
			 Correctional Personnel, and Court Officers program (Public Law 108–405,
			 section 303);
					(B)
						$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing
			 Program (Public Law 108–405, section 412); and
					(C)
						$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section
			 304 of Public Law 108–405;
					(14)
					$36,000,000 (increased by $5,000,000) for grants to address backlogs of sexual assault kits at law
			 enforcement agencies;
				
					(15)
					$6,000,000 for the court-appointed special advocate program, as authorized by section 217 of the
			 1990 Act;
				(16)
					$35,000,000 for assistance to Indian tribes;
				
					(17)
					$62,500,000 (increased by $3,000,000) for offender reentry programs and research, as authorized by
			 the Second Chance Act of 2007 (Public Law 110–199), without regard to the
			 time limitations specified at section 6(1) of such Act;
				(18)
					$5,000,000 (increased by $2,000,000) (increased by $1,000,000) (increased by $6,000,000) (increased
			 by $1,000,000) for a veterans treatment courts program;
				(19)
					$1,000,000 for the purposes described in the Missing Alzheimer's Disease Patient Alert Program
			 (section 240001 of the 1994 Act);
				
					(20)
					$8,000,000 (increased by $8,000,000) for a program to monitor prescription drugs and scheduled
			 listed chemical products;
				
					(21)
					$15,000,000 for prison rape prevention and prosecution grants to States and units of local
			 government, and other programs, as authorized by the Prison Rape
			 Elimination Act of 2003 (Public Law 108–79);
				(22)
					$2,000,000 to operate a National Center for Campus Public Safety;
				
					(23)
					$30,000,000 for a justice reinvestment initiative, for activities related to criminal justice
			 reform and recidivism reduction, of which not less than $1,000,000 is for
			 a task force on Federal corrections;
				
					(24)
					$75,000,000 for the Comprehensive School Safety Initiative, described in the report accompanying
			 this Act: Provided, That section 213 of this Act shall not apply with respect to the amount made available in this
			 paragraph; and
				(25)
					$20,000,000 (increased by $1,000,000) for existing evidence-based criminal justice programs as
			 described in the report accompanying this Act:
				Provided, That, if a unit of local government uses any of the funds made available under this heading to
			 increase the number of law enforcement officers, the unit of local
			 government will achieve a net gain in the number of law enforcement
			 officers who perform non-administrative public sector safety service.Juvenile justice programs
				For grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and
			 Other Tools to end the Exploitation of Children Today Act of 2003 (Public
			 Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women
			 Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other juvenile justice programs, $223,500,000, to remain available until expended as
			 follows—
				(1)
					$45,000,000 for programs authorized by section 221 of the 1974 Act;
				(2)
					$90,000,000 for youth mentoring grants;
				(3)
					$19,000,000 for programs authorized by the Victims of Child Abuse Act of 1990;
				
					(4)
					$68,000,000 for missing and exploited children programs, including as authorized by sections 404(b)
			 and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the
			 PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for
			 purposes of this Act); and
				
					(5)
					$1,500,000 for child abuse training programs for judicial personnel and practitioners, as
			 authorized by section 222 of the 1990 Act:
				Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics
			 activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (5)
			 may be used for training and technical assistance: Provided further, That the two preceding provisos shall not apply to grants and projects authorized by sections 261
			 and 262 of the 1974 Act and to missing and exploited children programs.Public safety officer benefits
				For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968, such sums as are necessary
			 (including amounts for administrative costs), to remain available until
			 expended; and $16,300,000 for payments authorized by section 1201(b) of
			 such Act and for educational assistance authorized by section 1218 of such
			 Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that
			 emergent circumstances require additional funding for such disability and
			 education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such
			 circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
			Community oriented policing services
			Community oriented policing services programs
				For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law
			 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162) (the 2005 Act), $96,500,000 (increased by $110,000,000) (increased by $3,000,000), to remain available until
			 expended: Provided, That any balances made available through prior year deobligations shall only be available in
			 accordance with section 505 of this Act: Provided further, That of the amount provided under this heading—
				(1)
					$10,000,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug
			 Enforcement Administration upon enactment of this Act;
				(2)
					$16,500,000 is for improving tribal law enforcement, including hiring, equipment, training, and
			 anti-methamphetamine activities; and
				(3)
					$70,000,000 (increased by $110,000,000) is for grants under section 1701 of title I of the 1968 Act
			 (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law
			 enforcement officers under part Q of such title notwithstanding subsection
			 (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring
			 or rehiring a career law enforcement officer may not exceed $125,000
			 unless the Director of the Office of Community Oriented Policing Services
			 grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $16,500,000 shall be transferred to
			 the Tribal Resources Grant Program: Provided further, That within the amounts appropriated under this paragraph, $10,000,000 is for regional anti-gang
			 task forces.
				General provisions—Department of justice
			201.
				In addition to amounts otherwise made available in this title for official reception and
			 representation expenses, a total of not to exceed $50,000 from funds
			 appropriated to the Department of Justice in this title shall be available
			 to the Attorney General for official reception and representation
			 expenses.
			202.
				None of the funds appropriated by this title shall be available to pay for an abortion, except
			 where the life of the mother would be endangered if the fetus were carried
			 to term, or in the case of rape: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction,
			 this section shall be null and void.
			203.
				None of the funds appropriated under this title shall be used to require any person to perform, or
			 facilitate in any way the performance of, any abortion.
			204.
				Nothing in the preceding section shall remove the obligation of the Director of the Bureau of
			 Prisons to provide escort services necessary for a female inmate to
			 receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address
			 the philosophical beliefs of individual employees of the Bureau of
			 Prisons.
			205.
				Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 Department of Justice in this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise
			 specifically provided, shall be increased by more than 10 percent by any
			 such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation except
			 in compliance with the procedures set forth in that section.
			206.
				The Attorney General is authorized to extend through September 30, 2015, the Personnel Management
			 Demonstration Project transferred to the Attorney General pursuant to
			 section 1115 of the Homeland Security Act of 2002 (Public Law 107–296; 28
			 U.S.C. 599B) without limitation on the number of employees or the
			 positions covered.
			207.
				None of the funds made available under this title may be used by the Federal Bureau of Prisons or
			 the United States Marshals Service for the purpose of transporting an
			 individual who is a prisoner pursuant to conviction for crime under State
			 or Federal law and is classified as a maximum or high security prisoner,
			 other than to a prison or other facility certified by the Federal Bureau
			 of Prisons as appropriately secure for housing such a prisoner.
			208.
				(a)
					None of the funds appropriated by this Act may be used by Federal prisons to purchase cable
			 television services, or to rent or purchase audiovisual or electronic
			 media or equipment used primarily for recreational purposes.
				(b)
					Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic
			 media or equipment for inmate training, religious, or educational
			 programs.
				209.
				None of the funds made available under this title shall be obligated or expended for any new or
			 enhanced information technology program having total estimated development
			 costs in excess of $100,000,000, unless the Deputy Attorney General and
			 the investment review board certify to the Committees on Appropriations of
			 the House of Representatives and the Senate that the information
			 technology program has appropriate program management controls and
			 contractor oversight mechanisms in place, and that the program is
			 compatible with the enterprise architecture of the Department of Justice.
			210.
				The notification thresholds and procedures set forth in section 505 of this Act shall apply to
			 deviations from the amounts designated for specific activities in this Act
			 and in the report accompanying this Act, and to any use of deobligated
			 balances of funds provided under this title in previous years.
			211.
				None of the funds appropriated by this Act may be used to plan for, begin, continue, finish,
			 process, or approve a public-private competition under the Office of
			 Management and Budget Circular A–76 or any successor administrative
			 regulation, directive, or policy for work performed by employees of the
			 Bureau of Prisons or of Federal Prison Industries, Incorporated.
			212.
				Notwithstanding any other provision of law, no funds shall be available for the salary, benefits,
			 or expenses of any United States Attorney assigned dual or additional
			 responsibilities by the Attorney General or his designee that exempt that
			 United States Attorney from the residency requirements of section 545 of
			 title 28, United States Code.
			
				213.
				At the discretion of the Attorney General, and in addition to any amounts that otherwise may be
			 available (or authorized to be made available) by law, with respect to
			 funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs—
				(1)
					up to 3 percent of funds made available to the Office of Justice Programs for grant or
			 reimbursement programs may be used by such Office to provide training and
			 technical assistance; and
				(2)
					up to 2 percent of funds made available for grant or reimbursement programs under such headings,
			 except for amounts appropriated specifically for research, evaluation, or
			 statistical programs administered by the National Institute of Justice and
			 the Bureau of Justice Statistics, shall be transferred to and merged with
			 funds provided to the National Institute of Justice and the Bureau of
			 Justice Statistics, to be used by them for research, evaluation, or
			 statistical purposes, without regard to the authorizations for such grant
			 or reimbursement programs.
				
				214.
				Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the
			 Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a))
			 shall not apply to amounts made available by this or any other Act.
			
				215.
				None of the funds made available under this Act, other than for the national instant criminal
			 background check system established under section 103 of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law
			 enforcement officer to facilitate the transfer of an operable firearm to
			 an individual if the Federal law enforcement officer knows or suspects
			 that the individual is an agent of a drug cartel, unless law enforcement
			 personnel of the United States continuously monitor or control the firearm
			 at all times.
			216.
				(a)
					None of the income retained in the Department of Justice Working Capital Fund pursuant to title I
			 of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be
			 available for obligation during fiscal year 2015.
				(b)
					Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the
			 Department of Justice Working Capital Fund pursuant to title I of Public
			 Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for
			 obligation in fiscal year 2015, and any use, obligation, transfer or
			 allocation of such funds shall be treated as a reprogramming of funds
			 under section 505 of this Act.
				(c)
					Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E)
			 of title 28, United States Code, shall be available for obligation during
			 fiscal year 2015, and any use, obligation, transfer or allocation of such
			 funds shall be treated as a reprogramming of funds under section 505 of
			 this Act.
				(d)
					Of amounts available in the Assets Forfeiture Fund in fiscal year 2015, $154,700,000 shall be for
			 payments associated with joint law enforcement operations as authorized by
			 section 524(c)(1)(I) of title 28, United States Code.
				(e)
					The Attorney General shall submit a spending plan to the Committees on Appropriations of the House
			 of Representatives and the Senate not later than 30 days after the date of
			 enactment of this Act detailing the planned distribution of Assets
			 Forfeiture Fund joint law enforcement operations funding during fiscal
			 year 2015.
				
				This title may be cited as the Department of Justice Appropriations Act, 2015.
			III
			Science
			Office of science and technology policy
				For necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes
			 of the National Science and Technology Policy, Organization, and
			 Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor
			 vehicles, and services as authorized by section 3109 of title 5, United
			 States Code, not to exceed $2,250 for official reception and
			 representation expenses, and rental of conference rooms in the District of
			 Columbia, $5,555,000.
			National aeronautics and space administration
			Science
				For necessary expenses, not otherwise provided for, in the conduct and support of science research
			 and development activities, including research, development, operations,
			 support, and services; maintenance and repair, facility planning and
			 design; space flight, spacecraft control, and communications activities;
			 program management; personnel and related costs, including uniforms or
			 allowances therefor, as authorized by sections 5901 and 5902 of title 5,
			 United States Code; travel expenses; purchase and hire of passenger motor
			 vehicles; and purchase, lease, charter, maintenance, and operation of
			 mission and administrative aircraft, $5,193,000,000, to remain available
			 until September 30, 2016: Provided, That the formulation and development costs (with development cost as defined under section 30104
			 of title 51, United States Code) for the James Webb Space Telescope shall
			 not exceed $8,000,000,000: Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51,
			 United States Code, as responsible for the James Webb Space Telescope
			 determine that the development cost of the program is likely to exceed
			 that limitation, the individual shall immediately notify the Administrator
			 and the increase shall be treated as if it meets the 30 percent threshold
			 described in subsection (f) of section 30104: Provided further, That $100,000,000 shall be for pre-formulation and/or formulation activities for a mission that
			 meets the science goals outlined for the Jupiter Europa mission in the
			 most recent planetary science decadal survey.
			Aeronautics
				For necessary expenses, not otherwise provided for, in the conduct and support of aeronautics
			 research and development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $666,000,000, to remain
			 available until September 30, 2016.
			Space Technology
				For necessary expenses, not otherwise provided for, in the conduct and support of space research
			 and technology development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $620,000,000 (increased
			 by $7,000,000), to remain available until September 30, 2016.
			Exploration
				For necessary expenses, not otherwise provided for, in the conduct and support of exploration
			 research and development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $4,167,000,000, to
			 remain available until September 30, 2016: Provided, That not less than $1,140,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $1,915,000,000 shall be for the Space Launch System, which shall have a lift
			 capability not less than 130 metric tons and which shall have an upper
			 stage and other core elements developed simultaneously: Provided further, That of the funds made available for the Space Launch System, $1,600,000,000 shall be for launch
			 vehicle development and $315,000,000 shall be for exploration ground
			 systems.
			Space operations
				For necessary expenses, not otherwise provided for, in the conduct and support of space operations
			 research and development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities, including operations, production, and services; program
			 management; personnel and related costs, including uniforms or allowances
			 therefor, as authorized by sections 5901 and 5902 of title 5, United
			 States Code; travel expenses; purchase and hire of passenger motor
			 vehicles; and purchase, lease, charter, maintenance, and operation of
			 mission and administrative aircraft, $3,885,000,000 (reduced by
			 $7,000,000), to remain available until September 30, 2016.
			Education
				For necessary expenses, not otherwise provided for, in the conduct and support of aerospace and
			 aeronautical education research and development activities, including
			 research, development, operations, support, and services; program
			 management; personnel and related costs, including uniforms or allowances
			 therefor, as authorized by sections 5901 and 5902 of title 5, United
			 States Code; travel expenses; purchase and hire of passenger motor
			 vehicles; and purchase, lease, charter, maintenance, and operation of
			 mission and administrative aircraft, $106,000,000, to remain available
			 until September 30, 2016, of which $9,000,000 shall be for the
			 Experimental Program to Stimulate Competitive Research and $30,000,000
			 shall be for the National Space Grant College program.
			Safety, Security and Mission Services
				For necessary expenses, not otherwise provided for, in the conduct and support of science,
			 aeronautics, space technology, exploration, space operations and education
			 research and development activities, including research, development,
			 operations, support, and services; maintenance and repair, facility
			 planning and design; space flight, spacecraft control, and communications
			 activities; program management; personnel and related costs, including
			 uniforms or allowances therefor, as authorized by sections 5901 and 5902
			 of title 5, United States Code; travel expenses; purchase and hire of
			 passenger motor vehicles; not to exceed $63,000 for official reception and
			 representation expenses; and purchase, lease, charter, maintenance, and
			 operation of mission and administrative aircraft, $2,779,000,000, to
			 remain available until September 30, 2016.
			Construction and environmental compliance and restoration
				For necessary expenses for construction of facilities including repair, rehabilitation,
			 revitalization, and modification of facilities, construction of new
			 facilities and additions to existing facilities, facility planning and
			 design, and restoration, and acquisition or condemnation of real property,
			 as authorized by law, and environmental compliance and restoration,
			 $446,000,000, to remain available until September 30, 2020: Provided, That hereafter, notwithstanding section 20145(b)(2)(A) of title 51, United States Code, all
			 proceeds from leases entered into under that section shall be deposited
			 into this account: Provided further, That such proceeds shall be available for a period of 5 years to the extent and in amounts as
			 provided in annual appropriations Acts: Provided further, That such proceeds referred to in the two preceding provisos shall be available for obligation
			 for fiscal year 2015 in an amount not to exceed $9,584,100: Provided further, That each annual budget request shall include an annual estimate of gross receipts and
			 collections and proposed use of all funds collected pursuant to section
			 20145 of title 51, United States Code.
			Office of inspector general
				For necessary expenses of the Office of Inspector General in carrying out the Inspector General Act
			 of 1978, $34,000,000, of which $500,000 shall remain available until
			 September 30, 2016.
			Administrative provisions
			(including transfer of funds)
				Funds for any announced prize otherwise authorized shall remain available, without fiscal year
			 limitation, until the prize is claimed or the offer is withdrawn.
				Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 National Aeronautics and Space Administration in this Act may be
			 transferred between such appropriations, but no such appropriation, except
			 as otherwise specifically provided, shall be increased by more than 10
			 percent by any such transfers. Balances so transferred shall be merged
			 with and available for the same purposes and the same time period as the
			 appropriations to which transferred. Any transfer pursuant to this
			 provision shall be treated as a reprogramming of funds under section 505
			 of this Act and shall not be available for obligation except in compliance
			 with the procedures set forth in that section.
				The spending plan required by this Act shall be provided by NASA at the theme, program, project and
			 activity level. The spending plan, as well as any subsequent change of an
			 amount established in that spending plan that meets the notification
			 requirements of section 505 of this Act, shall be treated as a
			 reprogramming under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set
			 forth in that section.
			
				(transfer of funds)
				The unexpired balances of a previous account, for activities for which funds are provided in this
			 Act, may be transferred to the new account established in this Act that
			 provides such activities. Balances so transferred shall be merged with the
			 funds in the newly established account, but shall be available under the
			 same terms, conditions and period of time as previously appropriated.
			National science foundation
			Research and related activities
				For necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861
			 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as
			 authorized by section 3109 of title 5, United States Code; maintenance and
			 operation of aircraft and purchase of flight services for research
			 support; acquisition of aircraft; and authorized travel; $5,973,645,000
			 (reduced by $15,350,000)(increased by $15,350,000), to remain available
			 until September 30, 2016, of which not to exceed $520,000,000 shall remain
			 available until expended for polar research and operations support, and
			 for reimbursement to other Federal agencies for operational and science
			 support and logistical and other related activities for the United States
			 Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research
			 Centers and other National Science Foundation supported research
			 facilities may be credited to this appropriation.
			Major research equipment and facilities construction
				For necessary expenses for the acquisition, construction, commissioning, and upgrading of major
			 research equipment, facilities, and other such capital assets pursuant to
			 the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.),
			 including authorized travel, $200,760,000, to remain available until
			 expended.
			Education and human resources
				For necessary expenses in carrying out science, mathematics and engineering education and human
			 resources programs and activities pursuant to the National Science
			 Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as
			 authorized by section 3109 of title 5, United States Code, authorized
			 travel, and rental of conference rooms in the District of Columbia,
			 $876,000,000, to remain available until September 30, 2016.
			Agency operations and award management
				For agency operations and award management necessary in carrying out the National Science
			 Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by
			 section 3109 of title 5, United States Code; hire of passenger motor
			 vehicles; uniforms or allowances therefor, as authorized by sections 5901
			 and 5902 of title 5, United States Code; rental of conference rooms in the
			 District of Columbia; and reimbursement of the Department of Homeland
			 Security for security guard services; $335,000,000 (reduced by
			 $10,000,000): Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2015 for maintenance and
			 operation of facilities and for other services to be provided during the
			 next fiscal year: Provided further, That of the amount provided for costs associated with the acquisition, occupancy, and related
			 costs of new headquarters space, not more that $27,370,000 shall remain
			 available until expended.
			Office of the national science board
				For necessary expenses (including payment of salaries, authorized travel, hire of passenger motor
			 vehicles, the rental of conference rooms in the District of Columbia, and
			 the employment of experts and consultants under section 3109 of title 5,
			 United States Code) involved in carrying out section 4 of the National
			 Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42
			 U.S.C. 1880 et seq.), $4,370,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.
			Office of inspector general
				For necessary expenses of the Office of Inspector General as authorized by the Inspector General
			 Act of 1978, $14,430,000, of which $400,000 shall remain available until
			 September 30, 2016.
			Administrative provision
				Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 National Science Foundation in this Act may be transferred between such
			 appropriations, but no such appropriation shall be increased by more than
			 15 percent by any such transfers. Any transfer pursuant to this section
			 shall be treated as a reprogramming of funds under section 505 of this Act
			 and shall not be available for obligation except in compliance with the
			 procedures set forth in that section.
			
				This title may be cited as the Science Appropriations Act, 2015.
			IV
			Related agencies
			Commission on civil rights
			Salaries and expenses
				For necessary expenses of the Commission on Civil Rights, including hire of passenger motor
			 vehicles, $9,000,000: Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four
			 full-time individuals under Schedule C of the Excepted Service exclusive
			 of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners
			 for more than 75 billable days, with the exception of the chairperson, who
			 is permitted 125 billable days: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense
			 that is not explicitly authorized by section 3 of the Civil Rights
			 Commission Act of 1983 (42 U.S.C. 1975a).
			Equal employment opportunity commission
			Salaries and expenses
				For necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of
			 the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
			 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of
			 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act
			 of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008
			 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325),
			 and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including
			 services as authorized by section 3109 of title 5, United States Code;
			 hire of passenger motor vehicles as authorized by section 1343(b) of title
			 31, United States Code; nonmonetary awards to private citizens; and up to
			 $29,500,000 for payments to State and local enforcement agencies for
			 authorized services to the Commission, $364,000,000: Provided, That the Commission is authorized to make available for official reception and representation
			 expenses not to exceed $2,250 from available funds: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the
			 Commission.
			International trade commission
			Salaries and expenses
				For necessary expenses of the International Trade Commission, including hire of passenger motor
			 vehicles and services as authorized by section 3109 of title 5, United
			 States Code, and not to exceed $2,250 for official reception and
			 representation expenses, $84,500,000 (increased by $1,500,000), to remain
			 available until expended.
			Legal services corporation
			Payment to the legal services corporation
				For payment to the Legal Services Corporation to carry out the purposes of the Legal Services
			 Corporation Act of 1974, $350,000,000, of which $319,650,000 is for basic
			 field programs and required independent audits; $4,350,000 is for the
			 Office of Inspector General, of which such amounts as may be necessary may
			 be used to conduct additional audits of recipients; $18,000,000 is for
			 management and grants oversight; $4,000,000 is for client self-help and
			 information technology; $3,000,000 is for a Pro Bono Innovation Fund; and
			 $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and
			 employees at a rate no greater than that provided by the Federal
			 Government to Washington, DC-based employees as authorized by section 5304
			 of title 5, United States Code, notwithstanding section 1005(d) of the
			 Legal Services Corporation Act (42 U.S.C. 2996(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal
			 Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be
			 considered an agency of the United States Government.
			Administrative provision—legal services corporation
				None of the funds appropriated in this Act to the Legal Services Corporation shall be expended for
			 any purpose prohibited or limited by, or contrary to any of the provisions
			 of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and
			 all funds appropriated in this Act to the Legal Services Corporation shall
			 be subject to the same terms and conditions set forth in such sections,
			 except that all references in sections 502 and 503 to 1997 and 1998 shall
			 be deemed to refer instead to 2014 and 2015, respectively.
			Marine mammal commission
			Salaries and expenses
				For necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine
			 Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,250,000.
			Office of the united states trade representative
			Salaries and expenses
				For necessary expenses of the Office of the United States Trade Representative, including the hire
			 of passenger motor vehicles and the employment of experts and consultants
			 as authorized by section 3109 of title 5, United States Code, $53,500,000,
			 of which $1,000,000 shall remain available until expended: Provided, That not to exceed $124,000 shall be available for official reception and representation
			 expenses.
			State justice institute
			Salaries and expenses
				For necessary expenses of the State Justice Institute, as authorized by the State Justice Institute
			 Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which
			 $500,000 shall remain available until September 30, 2016: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be
			 considered an agency of the United States Government.
			V
			General provisions
			(including rescissions)
			501.
				No part of any appropriation contained in this Act shall be used for publicity or propaganda
			 purposes not authorized by the Congress, or for contracts to provide
			 training for agency employees to engage in such publicity or propaganda
			 purposes.
			
				502.
				No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year unless expressly so provided herein.
			
				503.
				The expenditure of any appropriation under this Act for any consulting service through procurement
			 contract, pursuant to section 3109 of title 5, United States Code, shall
			 be limited to those contracts where such expenditures are a matter of
			 public record and available for public inspection, except where otherwise
			 provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
			
				504.
				If any provision of this Act or the application of such provision to any person or circumstances
			 shall be held invalid, the remainder of the Act and the application of
			 each provision to persons or circumstances other than those as to which it
			 is held invalid shall not be affected thereby.
			
				505.
				None of the funds provided under this Act, or provided under previous appropriations Acts to the
			 agencies funded by this Act that remain available for obligation or
			 expenditure in fiscal year 2015, or provided from any accounts in the
			 Treasury of the United States derived by the collection of fees available
			 to the agencies funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that: (1) creates or
			 initiates a new program, project or activity; (2) eliminates a program,
			 project or activity; (3) increases funds or personnel by any means for any
			 project or activity for which funds have been denied or restricted; (4)
			 relocates an office or employees; (5) reorganizes or renames offices,
			 programs or activities; (6) contracts out or privatizes any functions or
			 activities presently performed by Federal employees; (7) augments existing
			 programs, projects or activities in excess of $500,000 or 10 percent,
			 whichever is less, or reduces by 10 percent funding for any program,
			 project or activity, or numbers of personnel by 10 percent; or (8) results
			 from any general savings, including savings from a reduction in personnel,
			 which would result in a change in existing programs, projects or
			 activities as approved by Congress; unless the House and Senate Committees
			 on Appropriations are notified 15 days in advance of such reprogramming of
			 funds by agencies (excluding agencies of the Department of Justice) funded
			 by this Act and 45 days in advance of such reprogramming of funds by
			 agencies of the Department of Justice funded by this Act.
			
				506.
				(a)
					If it has been finally determined by a court or Federal agency that any person intentionally
			 affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the
			 United States that is not made in the United States, the person shall be
			 ineligible to receive any contract or subcontract made with funds made
			 available in this Act, pursuant to the debarment, suspension, and
			 ineligibility procedures described in sections 9.400 through 9.409 of
			 title 48, Code of Federal Regulations.
				(b)(1)
					To the extent practicable, with respect to authorized purchases of promotional items, funds made
			 available by this Act shall be used to purchase items that are
			 manufactured, produced, or assembled in the United States, its territories
			 or possessions.
				(2)
					The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3).
				507.
				(a)
					The Departments of Commerce and Justice, the National Science Foundation, and the National
			 Aeronautics and Space Administration shall provide to the Committees on
			 Appropriations of the House of Representatives and the Senate a quarterly
			 report on the status of balances of appropriations at the account level.
			 For unobligated, uncommitted balances and unobligated, committed balances
			 the quarterly reports shall separately identify the amounts attributable
			 to each source year of appropriation from which the balances were derived.
			 For balances that are obligated, but unexpended, the quarterly reports
			 shall separately identify amounts by the year of obligation.
				(b)
					The report described in subsection (a) shall be submitted within 30 days of the end of each
			 quarter.
				(c)
					If a department or agency is unable to fulfill any aspect of a reporting requirement described in
			 subsection (a) due to a limitation of a current accounting system, the
			 department or agency shall fulfill such aspect to the maximum extent
			 practicable under such accounting system and shall identify and describe
			 in each quarterly report the extent to which such aspect is not fulfilled.
				
				508.
				Any costs incurred by a department or agency funded under this Act resulting from, or to prevent,
			 personnel actions taken in response to funding reductions included in this
			 Act shall be absorbed within the total budgetary resources available to
			 such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry
			 out this section is provided in addition to authorities included elsewhere
			 in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care
			 and protection of loan collateral or grant property.
			
				509.
				None of the funds provided by this Act shall be available to promote the sale or export of tobacco
			 or tobacco products, or to seek the reduction or removal by any foreign
			 country of restrictions on the marketing of tobacco or tobacco products,
			 except for restrictions which are not applied equally to all tobacco or
			 tobacco products of the same type.
			510.
				None of the funds made available in this Act may be used to pay the salaries and expenses of
			 personnel of the Department of Justice to obligate more than $770,000,000
			 during fiscal year 2015 from the fund established by section 1402 of
			 Public Law 98–473 (42 U.S.C. 10601).
			
				511.
				None of the funds made available to the Department of Justice in this Act may be used to
			 discriminate against or denigrate the religious or moral beliefs of
			 students who participate in programs for which financial assistance is
			 provided from those funds, or of the parents or legal guardians of such
			 students.
			512.
				None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriations Act.
			513.
				Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the
			 procedures set forth in section 505 of this Act.
			514.
				(a)
					The Inspectors General of the Department of Commerce, the Department of Justice, the National
			 Aeronautics and Space Administration, the National Science Foundation, and
			 the Legal Services Corporation shall conduct audits, pursuant to the
			 Inspector General Act (5 U.S.C. App.), of grants or contracts for which
			 funds are appropriated by this Act, and shall submit reports to Congress
			 on the progress of such audits, which may include preliminary findings and
			 a description of areas of particular interest, within 180 days after
			 initiating such an audit and every 180 days thereafter until any such
			 audit is completed.
				(b)
					Within 60 days after the date on which an audit described in subsection (a) by an Inspector General
			 is completed, the Secretary, Attorney General, Administrator, Director, or
			 President, as appropriate, shall make the results of the audit available
			 to the public on the Internet website maintained by the Department,
			 Administration, Foundation, or Corporation, respectively. The results
			 shall be made available in redacted form to exclude—
					(1)
						any matter described in section 552(b) of title 5, United States Code; and
					(2)
						sensitive personal information for any individual, the public access to which could be used to
			 commit identity theft or for other inappropriate or unlawful purposes.
					(c)
					A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of
			 defraying the costs of a banquet or conference that is not directly and
			 programmatically related to the purpose for which the grant or contract
			 was awarded, such as a banquet or conference held in connection with
			 planning, training, assessment, review, or other routine purposes related
			 to a project funded by the grant or contract.
				(d)
					Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a
			 statement to the Secretary of Commerce, the Attorney General, the
			 Administrator, Director, or President, as appropriate, certifying that no
			 funds derived from the grant or contract will be made available through a
			 subcontract or in any other manner to another person who has a financial
			 interest in the person awarded the grant or contract.
				(e)
					The provisions of the preceding subsections of this section shall take effect 30 days after the
			 date on which the Director of the Office of Management and Budget, in
			 consultation with the Director of the Office of Government Ethics,
			 determines that a uniform set of rules and requirements, substantially
			 similar to the requirements in such subsections, consistently apply under
			 the executive branch ethics program to all Federal departments, agencies,
			 and entities.
				515.
				(a)
					None of the funds appropriated or otherwise made available under this Act may be used by the
			 Departments of Commerce and Justice, the National Aeronautics and Space
			 Administration, or the National Science Foundation to acquire a
			 high-impact or moderate-impact information system, as defined for security
			 categorization in the National Institute of Standards and Technology's
			 (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has—
					(1)
						reviewed the supply chain risk for the information systems against criteria developed by NIST to
			 inform acquisition decisions for high-impact and moderate-impact
			 information systems within the Federal Government;
					(2)
						reviewed the supply chain risk from the presumptive awardee against available and relevant threat
			 information provided by the Federal Bureau of Investigation and other
			 appropriate agencies; and
					(3)
						in consultation with the Federal Bureau of Investigation or other appropriate Federal entity,
			 conducted an assessment of any risk of cyber-espionage or sabotage
			 associated with the acquisition of such system, including any risk
			 associated with such system being produced, manufactured, or assembled by
			 one or more entities identified by the United States Government as posing
			 a cyber threat, including but not limited to, those that may be owned,
			 directed, or subsidized by the People's Republic of China.
					(b)
					None of the funds appropriated or otherwise made available under this Act may be used to acquire a
			 high-impact or moderate-impact information system reviewed and assessed
			 under subsection (a) unless the head of the assessing entity described in
			 subsection (a) has—
					(1)
						developed, in consultation with NIST and supply chain risk management experts, a mitigation
			 strategy for any identified risks;
					(2)
						determined that the acquisition of such system is in the national interest of the United States;
			 and
					(3)
						reported that determination to the Committees on Appropriations of the House of Representatives and
			 the Senate.
					
				516.
				None of the funds made available in this Act shall be used in any way whatsoever to support or
			 justify the use of torture by any official or contract employee of the
			 United States Government.
			517.
				(a)
					Notwithstanding any other provision of law or treaty, in the current fiscal year and any fiscal
			 year thereafter, none of the funds appropriated or otherwise made
			 available under this Act or any other Act may be expended or obligated by
			 a department, agency, or instrumentality of the United States to pay
			 administrative expenses or to compensate an officer or employee of the
			 United States in connection with requiring an export license for the
			 export to Canada of components, parts, accessories or attachments for
			 firearms listed in Category I, section 121.1 of title 22, Code of Federal
			 Regulations (International Trafficking in Arms Regulations (ITAR), part
			 121, as it existed on April 1, 2005) with a total value not exceeding $500
			 wholesale in any transaction, provided that the conditions of subsection
			 (b) of this section are met by the exporting party for such articles.
				(b)
					The foregoing exemption from obtaining an export license—
					(1)
						does not exempt an exporter from filing any Shipper's Export Declaration or notification letter
			 required by law, or from being otherwise eligible under the laws of the
			 United States to possess, ship, transport, or export the articles
			 enumerated in subsection (a); and
					(2)
						does not permit the export without a license of—
						(A)
							fully automatic firearms and components and parts for such firearms, other than for end use by the
			 Federal Government, or a Provincial or Municipal Government of Canada;
						(B)
							barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in
			 Category I, other than for end use by the Federal Government, or a
			 Provincial or Municipal Government of Canada; or
						(C)
							articles for export from Canada to another foreign destination.
						(c)
					In accordance with this section, the District Directors of Customs and postmasters shall permit the
			 permanent or temporary export without a license of any unclassified
			 articles specified in subsection (a) to Canada for end use in Canada or
			 return to the United States, or temporary import of Canadian-origin items
			 from Canada for end use in the United States or return to Canada for a
			 Canadian citizen.
				(d)
					The President may require export licenses under this section on a temporary basis if the President
			 determines, upon publication first in the Federal Register, that the
			 Government of Canada has implemented or maintained inadequate import
			 controls for the articles specified in subsection (a), such that a
			 significant diversion of such articles has and continues to take place for
			 use in international terrorism or in the escalation of a conflict in
			 another nation. The President shall terminate the requirements of a
			 license when reasons for the temporary requirements have ceased.
				518.
				Notwithstanding any other provision of law, in the current fiscal year and any fiscal year
			 thereafter, no department, agency, or instrumentality of the United States
			 receiving appropriated funds under this Act or any other Act shall
			 obligate or expend in any way such funds to pay administrative expenses or
			 the compensation of any officer or employee of the United States to deny
			 any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and
			 qualified pursuant to 27 CFR section 478.112 or.113, for a permit to
			 import United States origin curios or relics firearms, parts, or ammunition.
			519.
				None of the funds made available in this Act may be used to include in any new bilateral or
			 multilateral trade agreement the text of—
				(1)
					paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement;
				(2)
					paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or
				(3)
					paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement.
				
				520.
				None of the funds made available in this Act may be used to authorize or issue a national security
			 letter in contravention of any of the following laws authorizing the
			 Federal Bureau of Investigation to issue national security letters: The
			 Right to Financial Privacy Act; The Electronic Communications Privacy Act;
			 The Fair Credit Reporting Act; The National Security Act of 1947; USA
			 PATRIOT Act; and the laws amended by these Acts.
			
				521.
				If at any time during any quarter, the program manager of a project within the jurisdiction of the
			 Departments of Commerce or Justice, the National Aeronautics and Space
			 Administration, or the National Science Foundation totaling more than
			 $75,000,000 has reasonable cause to believe that the total program cost
			 has increased by 10 percent or more, the program manager shall immediately
			 inform the respective Secretary, Administrator, or Director. The
			 Secretary, Administrator, or Director shall notify the House and Senate
			 Committees on Appropriations within 30 days in writing of such increase,
			 and shall include in such notice: the date on which such determination was
			 made; a statement of the reasons for such increases; the action taken and
			 proposed to be taken to control future cost growth of the project; changes
			 made in the performance or schedule milestones and the degree to which
			 such changes have contributed to the increase in total program costs or
			 procurement costs; new estimates of the total project or procurement
			 costs; and a statement validating that the project's management structure
			 is adequate to control total project or procurement costs.
			
				522.
				Funds appropriated by this Act, or made available by the transfer of funds in this Act, for
			 intelligence or intelligence related activities are deemed to be
			 specifically authorized by the Congress for purposes of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2015
			 until the enactment of the Intelligence Authorization Act for fiscal year
			 2015.
			
				523.
				None of the funds appropriated or otherwise made available by this Act may be used to enter into a
			 contract in an amount greater than $5,000,000 or to award a grant in
			 excess of such amount unless the prospective contractor or grantee
			 certifies in writing to the agency awarding the contract or grant that, to
			 the best of its knowledge and belief, the contractor or grantee has filed
			 all Federal tax returns required during the three years preceding the
			 certification, has not been convicted of a criminal offense under the
			 Internal Revenue Code of 1986, and has not, more than 90 days prior to
			 certification, been notified of any unpaid Federal tax assessment for
			 which the liability remains unsatisfied, unless the assessment is the
			 subject of an installment agreement or offer in compromise that has been
			 approved by the Internal Revenue Service and is not in default, or the
			 assessment is the subject of a non-frivolous administrative or judicial
			 proceeding.
				(rescissions)
				524.
				(a)
					Of the unobligated balances available for Department of Commerce, Departmental Management, Franchise Fund, $2,906,000 is hereby rescinded.
				(b)
					Of the unobligated balances available to the Department of Justice, the following funds are hereby
			 rescinded, not later than September 30, 2015, from the following accounts
			 in the specified amounts—
					(1)
						Working Capital Fund, $54,000,000;
					(2)
						Legal Activities, Assets Forfeiture Fund, $193,000,000;
					(3)
						United States Marshals Service, Federal Prisoner Detention, $122,000,000;
					(4)
						State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against
			 Women Prevention and Prosecution Programs, $12,200,000;
					(5)
						State and Local Law Enforcement Activities, Office of Justice Programs, $59,000,000; and
					(6)
						State and Local Law Enforcement Activities, Community Oriented Policing Services, $26,000,000.
					(c)
					The Department of Justice shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a report no later than September 1, 2015,
			 specifying the amount of each rescission made pursuant to subsection (b).
				
				525.
				None of the funds made available in this Act may be used to purchase first class or premium airline
			 travel in contravention of sections 301–10.122 through 301–10.124 of title
			 41 of the Code of Federal Regulations.
			526.
				None of the funds made available in this Act may be used to send or otherwise pay for the
			 attendance of more than 50 employees from a Federal department or agency
			 at any single conference occurring outside the United States unless such
			 conference is a law enforcement training or operational conference for law
			 enforcement personnel and the majority of Federal employees in attendance
			 are law enforcement personnel stationed outside the United States.
			527.
				None of the funds appropriated or otherwise made available in this Act may be used in a manner that
			 is inconsistent with the principal negotiating objective of the United
			 States with respect to trade remedy laws to preserve the ability of the
			 United States—
				(1)
					to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard
			 laws;
				(2)
					to avoid agreements that—
					(A)
						lessen the effectiveness of domestic and international disciplines on unfair trade, especially
			 dumping and subsidies; or
					(B)
						lessen the effectiveness of domestic and international safeguard provisions, in order to ensure
			 that United States workers, agricultural producers, and firms can compete
			 fully on fair terms and enjoy the benefits of reciprocal trade
			 concessions; and
					(3)
					to address and remedy market distortions that lead to dumping and subsidization, including
			 overcapacity, cartelization, and market-access barriers.
				528.
				None of the funds appropriated or otherwise made available in this or any other Act may be used to
			 transfer, release, or assist in the transfer or release to or within the
			 United States, its territories, or possessions Khalid Sheikh Mohammed or
			 any other detainee who—
				(1)
					is not a United States citizen or a member of the Armed Forces of the United States; and
				(2)
					is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba,
			 by the Department of Defense.
				529.
				(a)
					None of the funds appropriated or otherwise made available in this or any other Act may be used to
			 construct, acquire, or modify any facility in the United States, its
			 territories, or possessions to house any individual described in
			 subsection (c) for the purposes of detention or imprisonment in the
			 custody or under the effective control of the Department of Defense.
				(b)
					The prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantanamo Bay, Cuba.
				(c)
					An individual described in this subsection is any individual who, as of June 24, 2009, is located
			 at United States Naval Station, Guantanamo Bay, Cuba, and who—
					(1)
						is not a citizen of the United States or a member of the Armed Forces of the United States; and
					(2)
						is—
						(A)
							in the custody or under the effective control of the Department of Defense; or
						(B)
							otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
						
				530.
				To the extent practicable, funds made available in this Act should be used to purchase light bulbs
			 that are Energy Star qualified or have the Federal Energy Management Program designation.
			531.
				The Director of the Office of Management and Budget shall instruct any department, agency, or
			 instrumentality of the United States receiving funds appropriated under
			 this Act to track undisbursed balances in expired grant accounts and
			 include in its annual performance plan and performance and accountability
			 reports the following:
				(1)
					Details on future action the department, agency, or instrumentality will take to resolve
			 undisbursed balances in expired grant accounts.
				(2)
					The method that the department, agency, or instrumentality uses to track undisbursed balances in
			 expired grant accounts.
				(3)
					Identification of undisbursed balances in expired grant accounts that may be returned to the
			 Treasury of the United States.
				(4)
					In the preceding 3 fiscal years, details on the total number of expired grant accounts with
			 undisbursed balances (on the first day of each fiscal year) for the
			 department, agency, or instrumentality and the total finances that have
			 not been obligated to a specific project remaining in the accounts.
				532.
				(a)
					None of the funds made available by this Act may be used for the National Aeronautics and Space
			 Administration (NASA) or the Office of Science and Technology Policy
			 (OSTP) to develop, design, plan, promulgate, implement, or execute a
			 bilateral policy, program, order, or contract of any kind to participate,
			 collaborate, or coordinate bilaterally in any way with China or any
			 Chinese-owned company unless such activities are specifically authorized
			 by a law enacted after the date of enactment of this Act.
				(b)
					None of the funds made available by this Act may be used to effectuate the hosting of official
			 Chinese visitors at facilities belonging to or utilized by NASA.
				(c)
					The limitations described in subsections (a) and (b) shall not apply to activities which NASA or
			 OSTP has certified—
					(1)
						pose no risk of resulting in the transfer of technology, data, or other information with national
			 security or economic security implications to China or a Chinese-owned
			 company; and
					(2)
						will not involve knowing interactions with officials who have been determined by the United States
			 to have direct involvement with violations of human rights.
					(d)
					Any certification made under subsection (c) shall be submitted to the Committees on Appropriations
			 of the House of Representatives and the Senate no later than 30 days prior
			 to the activity in question and shall include a description of the purpose
			 of the activity, its agenda, its major participants, and its location and
			 timing.
				533.
				None of the funds made available by this Act may be used to pay the salaries or expenses of
			 personnel to deny, or fail to act on, an application for the importation
			 of any model of shotgun if—
				(1)
					all other requirements of law with respect to the proposed importation are met; and
				(2)
					no application for the importation of such model of shotgun, in the same configuration, had been
			 denied by the Attorney General prior to January 1, 2011, on the basis that
			 the shotgun was not particularly suitable for or readily adaptable to
			 sporting purposes.
				
				534.
				(a)
					None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network blocks the viewing, downloading, and
			 exchanging of pornography.
				(b)
					Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.
				
				535.
				The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the
			 National Science Foundation shall submit spending plans, signed by the
			 respective department or agency head, to the Committees on Appropriations
			 of the House of Representatives and the Senate within 60 days after the
			 date of enactment of this Act.
			
				536.
				None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that was convicted of a
			 felony criminal violation under any Federal law within the preceding 24
			 months, where the awarding agency is aware of the conviction, unless the
			 agency has considered suspension or debarment of the corporation and has
			 made a determination that this further action is not necessary to protect
			 the interests of the Government.
			
				537.
				None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that has any unpaid Federal
			 tax liability that has been assessed, for which all judicial and
			 administrative remedies have been exhausted or have lapsed, and that is
			 not being paid in a timely manner pursuant to an agreement with the
			 authority responsible for collecting the tax liability, where the awarding
			 agency is aware of the unpaid tax liability, unless the agency has
			 considered suspension or debarment of the corporation and has made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.
			
				538.
				None of the funds made available by this Act may be obligated or expended to implement the Arms
			 Trade Treaty until the Senate approves a resolution of ratification for
			 the Treaty.
			539.None of the funds made available by this Act may be used to require a person licensed under section
			 923 of title 18, United States Code, to report information to the
			 Department of Justice regarding the sale of multiple rifles or shotguns to
			 the same person.
				Spending Reduction Account
				540.
				The amount by which the applicable allocation of new budget authority made by the Committee on
			 Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974 exceeds the amount of proposed new budget
			 authority is $0 (increased by $866,000).
			541.None of the funds made available by this Act under the heading Pacific Coastal Salmon Recovery may be used for grant guidelines or requirements to establish minimum riparian buffers.
			542.None of the funds made available by this Act may be used to lease or purchase new light duty
			 vehicles for any executive fleet, or for an agency’s fleet inventory,
			 except in accordance with Presidential Memorandum—Federal Fleet
			 Performance, dated May 24, 2011.
			543.None of the funds made available by this Act may be used to enter into a contract with any offeror
			 or any of its principals if the offeror certifies, as required by Federal
			 Acquisition Regulation, that the offeror or any of its principals—
				(1)within a three-year period preceding this offer has been convicted of or had a civil judgment
			 rendered against it for: commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; violation of Federal
			 or State antitrust statutes relating to the submission of offers; or
			 commission of embezzlement, theft, forgery, bribery, falsification or
			 destruction of records, making false statements, tax evasion, violating
			 Federal criminal tax laws, or receiving stolen property;
				(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity
			 with, commission of any of the offenses enumerated above in paragraph (1);
			 or
				(3)within a three-year period preceding this offer, has been notified of any delinquent Federal taxes
			 in an amount that exceeds $3,000 for which the liability remains
			 unsatisfied.
				544.None of the funds made available by this Act may be used to implement Executive Order No. 13547 (75
			 Fed. Reg. 43023, relating to the stewardship of oceans, coasts, and the
			 Great Lakes), including the National Ocean Policy developed under such
			 Executive order.
			545.None of the funds made available in this Act may be used to enforce section 221 of title 13, United
			 States Code, with respect to the American Community Survey.
			546.None of the funds made available by this Act for the DEPARTMENT OF JUSTICE—administrative review and appeals may be used in contravention of sections 509 and 510 of title 28, United States Code.
			547.None of the funds made available by this Act may be used to assess or collect the fee established
			 by section 660.115 of title 50, Code of Federal Regulations.
			548.None of the funds made available in this Act may be used in contravention of any of the following:
				(1)The fifth and 14th amendments to the Constitution of the United States.
				(2)Title VI of the Civil Rights Act of 1964 (relating to nondiscrimination in federally assisted
			 programs).
				(3)Section 809(c)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (relating to
			 prohibition of discrimination).
				(4)Section 210401(a) of the Violent Crime and Law Enforcement Act of 1994 (relating to unlawful police
			 pattern or practice).
				549.None of the funds made available by this Act may be used for the National Aeronautics and Space
			 Administration’s Advanced Food Technology Project.
			550.None of the funds made available in this Act may be used for a loan guarantee for Innovative
			 Technologies in Manufacturing under the heading Economic Development Administration, Economic Development Assistance Programs.
			551.None of the funds made available by this Act may be used to negotiate an agreement that includes a
			 waiver of the Buy American Act.
			552.None of the funds made available to the National Science Foundation by this Act may be used to
			 examine climate effects on tea quality and socioeconomic responses under
			 award number 1313775–CNH.
			553.None of the funds appropriated or otherwise made available by this Act may be used to design,
			 implement, administer, or carry out the U.S. Global Climate Research
			 Program National Climate Assessment, the Intergovernmental Panel on
			 Climate Change’s Fifth Assessment Report, the United Nation’s Agenda 21
			 sustainable development plan, or the May 2013 Technical Update of the
			 Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order
			 No. 12866.
			554.None of the funds made available in this Act may be used to carry out Operation Choke Point.
			555.None of the funds made available by this Act may be used to provide assistance to a State, or
			 political subdivision of a State, that has in effect any law, policy, or
			 procedure in contravention of immigration laws (as defined in section
			 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
			556.None of the funds made available in this Act may be used for the Investigative and Public Affairs
			 Unit of the Federal Bureau of Investigation except for the Ten Most Wanted
			 Fugitives, the Most Wanted Terrorists, and missing children programs.
			557.None of the funds made available in this Act to the Department of Justice may be used to prevent a
			 State from implementing its own State laws that authorize the use,
			 distribution, possession, or cultivation of industrial hemp, as defined in
			 section 7606 of the Agricultural Act of 2014 (Public Law 113–79).
			558.None of the funds made available in this Act to the Department of Justice may be used, with respect
			 to the States of Alabama, Alaska, Arizona, California, Colorado,
			 Connecticut, Delaware, District of Columbia, Florida, Hawaii, Illinois,
			 Iowa, Kentucky, Maine, Maryland, Massachusetts, Michigan, Minnesota,
			 Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New
			 Mexico, Oregon, Rhode Island, South Carolina, Tennessee, Utah, Vermont,
			 Washington, and Wisconsin, to prevent such States from implementing their
			 own State laws that authorize the use, distribution, possession, or
			 cultivation of medical marijuana.
			559.None of the funds made available by this Act may be used to transfer or temporarily assign
			 employees to the Office of the Pardon Attorney for the purpose of
			 screening clemency applications.
			560.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug
			 Enforcement Administration.
			561.None of the funds made available by this Act may be used to compel a journalist or reporter to
			 testify about information or sources that the journalist or reporter
			 states in a motion to quash the subpoena that he has obtained as a
			 journalist or reporter and that he regards as confidential.
			562.None of the funds made available by this Act may be used to relinquish the responsibility of the
			 National Telecommunications and Information Administration with respect to
			 Internet domain name system functions, including responsibility with
			 respect to the authoritative root zone file and the Internet Assigned
			 Numbers Authority functions.
			563.None of the funds made available in this Act may be used by the Department of Justice to enforce
			 the Fair Housing Act in a manner that relies upon an allegation of
			 liability under 24 CFR 100.500.
			564.None of the funds made available by this Act under the heading Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance may be used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1373(a)).
			565.None of the funds made available by this Act may be used to negotiate or enter into a trade
			 agreement that establishes a limit on greenhouse gas emissions. The
			 limitation described in this section shall not apply in the case of the
			 administration of a tax or tariff.
				
					This Act may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2015.
				
	Passed the House of Representatives May 30 (legislative day May 29), 2014.Karen L. Haas,Clerk
	June 10, 2014Read twice and placed on the calendar
